Title: From George Washington to James McHenry, 14 September 1798
From: Washington, George
To: McHenry, James



Private & confidential
My Dear Sir
Mount Vernon 14th Septr 1798.

Your letter of the 7th instt from Trenton is before me; and no plan yet decided on that I can discover, for recruiting the augmented force, or even for appointing the Officers therefor.
It is for the Executive to account for this delay. Sufficient it is for me to regret, and I do regret it, sorely; because that spirit & enthusiasm which was inspired by the Dispatches from our Envoys, that resentment which was roused by the treatment of our Commissioners by the Directory, and the demands which were made on them as a preliminary to Negotiation by the latter, is evaporating fast; and the Recruiting Service which might have been successful (of the best men) a month ago, may be found very difficult a month hence (of the worst kind).
The law passed before the middle of July, and was positive: and the middle of September has produced no fruit from it. This, to me, is inconceivable!
I must once more too, my dear McHenry, request that your correspondence with me, may be more full & communicative. You have a great deal of business I shall acknowledge, but I scruple not to add, at the sametime, that much of the important & interesting part of it will be to be transacted with the Commander in Chief of the Armies of the U. States; from whom there ought to be no concealment, or want of information. Short letters therefore, taking no notice of suggestions, or queries, are unsatisfactory & distressing.

Considering the light in which I think my sacrafices have placed me, I should expect more attention from the Secretary of War, but from Mr McHenry as a friend & Coadjutor, I certainly shall look for it. Compare then my letter to you of the 3d instt which I wrote in much pain, from the debilitated state into which the fever had thrown me, with your acknowledgment thereof dated the 7th, & judge yourself whether I cd derive any satisfaction therefrom, on the score of business. Nor to this moment, although you knew my sollicitude respecting the General Staff of the army, and my asking the question (in one of my letters) in direct terms, what truth there was in the Report of Colo. Norths nomination to the Office of Adjutant General, has there been the least notice taken of the matter since.
I will defer saying any thing on the President’s new arrangement of the three Major Generals until you shall have communicated the result of Colo. Hamiltons answer to me. But, in the name of the Army, what could have induced the nomination of Walton White to the rank of Brigadier, after the State of New Jersey had been complimented with one Brigadier, and other States of more importance had received none? I formerly asked the same question with respect to Severe to which no reply was made.
Whites name was placed in the list of Field Officers (for New Jersey) merely as one that might be considered in that grade when the general organization came on: but I had no idea when you left this place, that General Officers would be appointed at the time they were, for the Provisional Army: and taking it for granted that it was a work for after consideration, I bestowed no thought thereon. Of all the characters in the Revolutionary Army, I believe one more obnoxious to the Officers who composed it could not have been hit upon for a Genl Officer than White—especially among those to the Southward where he was best known, & celebrated for nothing but frivolity—dress—empty shew—& something worse—in short for being a notorious L—r. This appointment will, I am told, exclude many valuable Officers who will not serve as his juniors. As to Severe, the only exploit I ever heard of his performance, was the murder of Indians.
What measures, if any, are pursuing to provide Small arms I know not; nor of what sort, or length, they are intended to be. My opinion is, that both Musket & Bayonet ought to be full as long as those with whom we expect to contend, to give confidence to the

Soldiery; and it is a matter deserving consideration, whether the latter ought not to resemble the dagger, more than those wch have been in common use with us.
If these, if the new invented artillery of G: Britain at the Carron works in Scotland, if the horse artillery, In short if any other articles of foreign Manufacture are needed, not a moment is to be lost in the Importation. Besides their coming much higher after hostilities shall have commenced, the obtaining them at all will be attended with hazard & delay.
I have written you a free & friendly letter. It is intended, and I hope will be received in that light, from My Dear Sir Your sincere friend—& affecte Servt

Go: Washington

